Citation Nr: 0704374	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  03-09 835	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for adjustment disorder 
with depressed mood.

2.  Entitlement to a disability rating higher than 10 percent 
for left inguinal hernia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and a social worker


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel
INTRODUCTION

The veteran had active service from October 1973 to October 
1976.


This matter came before the Board of Veterans' Appeals 
(Board) on appeal from November 2001 and December 2002 RO 
rating decisions.  The November 2001 RO decision denied 
service connection for a psychiatric disorder.  The December 
2002 RO decision denied an increase in a 10 percent rating 
for the veteran's service-connected left inguinal hernia.  
Service connection was also denied for a psychiatric disorder 
as secondary to the veteran's service-connected left inguinal 
hernia.  

In April 2004, the veteran testified at a Board 
videoconference hearing.  A transcript of the hearing is of 
record.  

In April 2005, the Board remanded the case to the RO for 
further development.  Remand was accomplished via the Appeals 
Management Center, in Washington, DC.  The case has been 
returned to the Board for continuation of appellate review.


FINDINGS OF FACT

1.  Service-connected left inguinal hernia and associated 
pain caused or produced a permanent increase in severity of a 
psychiatric disorder, classified as adjustment disorder with 
depressed mood.

2.  Left inguinal hernia, postoperative, is not recurrent.  


CONCLUSIONS OF LAW

1.  Adjustment disorder with depressed mood is proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 
(2006).  
2.  A disability rating higher than 10 percent for left 
inguinal hernia is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letters from 
the RO, dated in July 2001, November 2002 and May 2005, 
satisfied the duty to notify provisions.  The claimant has 
been accorded examinations for disability evaluation 
purposes, and there is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issues decided herein.  

While the initial denial of these claims was in November 2001 
and December 2002, the claimant was thereafter provided 
examinations and the claims were readjudicated after 
appropriate notice was furnished the claimant.  To the extent 
that VA has failed to fulfill any duty to notify or assist 
the claimant, the Board finds that error to be harmless.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted, as well, for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  This 
includes situations when there has been aggravation of a 
veteran's nonservice-connected condition that is proximately 
due to or the result of a service-connected disability, but 
the veteran shall be compensated only for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2006); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2006).

A 60 percent rating is warranted for inguinal hernia that is 
large, postoperative, recurrent, not well supported under 
ordinary conditions and not readily reducible, when 
considered inoperable.  A 30 percent rating is warranted for 
inguinal hernia that is small, postoperative recurrent, or 
unoperated irremediable, not well supported by truss, or not 
readily reducible.  A 10 percent rating is warranted for 
inguinal hernia that is postoperative recurrent, readily 
reducible and well supported by truss or belt.  A 0 percent 
rating is warranted for inguinal hernia that is not operated, 
but remediable.  A 0 percent rating is also warranted for 
inguinal hernia that is small, reducible, or without true 
hernia protrusion.  
Service Connection for Adjustment Disorder with Depressed 
Mood

The veteran maintains that he developed a psychiatric 
condition as a result of certain stressful experiences.  He 
claims that he was subjected to physical and mental distress 
from beatings meted out by his drill sergeant.  

The Board has reviewed the evidence of record, including 
service medical records, reports of the veteran's treatment 
or hospitalization by VA from 1984 to 2000, and reports of a 
VA psychiatric examination in September 2005, as well as a 
February 2006 addendum to that examination report; also, 
reports from private medical sources, dated from 1997 to 
2004, including from Southeast Arkansas Behavioral Health 
Care System, Jefferson Regional Medical Center; Charles G. 
Wood, a clinical psychologist, and James M. Sims, M.D., of 
McCain Psychotherapy Center.  

Upon a review of the record in its entirety, the Board 
concludes the veteran does not have a psychiatric disability 
which is attributable to service, including a depressive 
disorder; also, that paranoid schizophrenia or any psychosis 
was not present in service or to a compensable degree within 
the first postservice year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

In addition to claiming service inception of a psychiatric 
disability, the veteran contends that he developed depression 
as a result of the pain resulting from his service-connected 
left inguinal hernia disability.  Testimony from his spouse 
at the veteran's personal hearing corroborates that 
contention.  

The Board notes that a VA outpatient treatment entry of 
October 2002 indicates the veteran's report that he was 
stressed by being in pain from his hernia.  A December 2002 
statement from Dr. Sims relates the veteran's complaint of 
significant distress from an inguinal hernia, with several 
past surgeries and further surgery contemplated.  Pain had 
reportedly diminished sexual functioning. The physician 
remarked that the veteran continued to have significant 
difficulty from depression, adding that pain in the veteran's 
back and lower abdomen, related to the hernia, obviously made 
worse his recovery from depression.  

In the February 2006 addendum to a VA psychiatric examination 
of September 2005, the examiner stated that he had reviewed 
the claims file.  He remarked on the veteran's unreliability 
as a historian, as well as on certain apparently 
irreconcilable diagnoses in the record.  Nevertheless, the 
examiner went on to state that the one definitive diagnosis 
he could render was adjustment disorder with depressed mood 
secondary to left inguinal hernia.  

There is no medical evidence in the claims file controverting 
the diagnosis provided in the VA psychiatrist's addendum 
report.  Indeed, the statement from Dr. Sims, as well as the 
testimony from the veteran and his spouse provide further 
support for that diagnostic formulation.  In all, the 
evidence supports a grant of service connection for 
adjustment disorder with depressed mood on the basis that it 
either was caused or aggravated by service-connected left 
inguinal hernia.  38 C.F.R. §§ 3.303, 3.310.  

Increased Rating for Left Inguinal Hernia

Service connection for left inguinal hernia was granted and a 
0 percent, or noncompensable rating was assigned, effective 
October 1979.  A 10 percent rating was assigned, effective 
April 1987.  A 30 percent rating was assigned, effective 
March 2000.  A 100 percent temporary total rating was 
assigned, under the provisions of 38 C.F.R. § 4.30, effective 
April 2000.  A 10 percent schedular rating has been in effect 
since July 2000.  

The RO, in an April 2001 rating decision, denied service 
connection for right inguinal hernia.  Hence, as service 
connection is not in effect for right inguinal hernia, the 
Board may not consider impairment stemming from that 
condition in determining the extent of disability from left 
inguinal hernia.  

Service medical records disclose that the veteran underwent a 
left inguinal hernia repair in April 1975.  He was admitted 
to hospitalization in January 1976, complaining of increasing 
pain at the incision site.  No recurrent hernia was found, 
but point tenderness in the mid-wound was attributed to a 
neuroma.  He underwent excision of the left inguinal hernia 
wound.  

A report of the veteran's treatment at a VA hospital in May 
1987 relates a history of recurrent inguinal hernia on the 
left.  A left inguinal hernia repair was performed.  An April 
2000 VA treatment record discloses that the veteran underwent 
repair of bilateral inguinal hernias.

VA clinical reports, dated from June 2002 to September 2002, 
are of record.  They reflect the veteran's complaints of 
constant groin pain.  

A VA examination was performed in October 2002.  The veteran 
indicated that he experienced pain in the groin area that 
radiated down the inner aspects of the upper thighs.  He 
denied recurrence of the hernia subsequent to surgery during 
2000.  It was found that scars from hernia surgery were well-
healed.  The veteran complained of subjective tenderness, but 
there was no keloid formation, no fixation of the scar, and 
no underlying loss of tissue.  There was no evidence of 
recurrence.  It was the examiner's opinion that the complaint 
of pain was out of proportion to physical findings.  

A VA examination was performed in September 2005.  According 
to the veteran, he had pain in both inguinal areas that went 
down into the testicles, and continued down the anterior 
thighs and the medal aspects of the thighs down to the level 
of the knees.  It was found that scars from hernia surgery 
were well-healed.  There was no fixation of tissue.  There 
was no evidence of any fascial defect or recurrent hernia.  
The examiner remarked that the only finding was the veteran's 
subjective complaints of pain.  It was the examiner's opinion 
that the veteran's pain complaints were most consistent with 
a psychosomatic-type process.  

There is no medical evidence that the veteran has experienced 
a recurrence of left inguinal hernia during the years 
pertinent to the current appeal.  In fact, at his personal 
hearing, he acknowledged that a recurrence of left inguinal 
hernia has not been a problem of recent years.  Rather, he 
asserted that the principal manifestation of his left 
inguinal hernia is intense groin pain that radiates down the 
lower extremities.  Moreover, notwithstanding the observation 
of a VA physician about a psychosomatic overlay to the 
veteran's complaints of pain, the veteran emphasized, in 
testimony, that he is not exaggerating the pain.  

The Board need not address the matter of the alleged 
intensity of the veteran's groin pain in evaluating the 
extent of impairment from service-connected left inguinal 
hernia.  This is because in order to be entitled to a rating 
higher than 10 percent for left inguinal hernia, there must 
be, as pertinent to the medical facts in this case, a small, 
postoperative inguinal hernia, that is recurrent.  This has 
not been objectively demonstrated.  

In determining that a rating higher than 10 percent for left 
inguinal hernia is not warranted, the Board has been mindful 
of the benefit-of-the-doubt doctrine.  But, since for the 
reasons stated above the preponderance of the evidence is 
against the claim, the doctrine does not apply.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for adjustment disorder with depressed 
mood is granted, subject to the laws and regulations 
governing the award of monetary benefits.  

A disability rating higher than 10 percent for left inguinal 
hernia is denied.  




____________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


